DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 14 are allowed because the prior art of record fails to teach or suggest alone or in combination a queue or transitional buffer to function as a cache memory and to provide low-latency high-bandwidth on-die or on chip data retrieval for the graphics multiprocessor; and logic on die or on chip with the queue or transitional buffer and the at least one compute engine of the graphics multiprocessor the logic is configured to cause the request to be transferred to the queue or transitional buffer for temporary storage instead of transferring the request to off chip memory and to determine whether the queue or transitional buffer has a predetermined amount of storage capacity, wherein the queue or transitional buffer is located in any location on die or on chip with the logic, wherein the request is temporarily stored in the queue or transitional buffer without being processed when the queue or transitional buffer has the predetermined amount of storage capacity, as required by independent claims 1 and 8, in combination with the other claimed limitations (emphasis added).  Prior art of record US Patent No. 6,900,812 teaches a graphics processing system in which a request is sent to a buffer before being processed when the buffer has a predetermined amount of storage space (Figure 3).  Additionally, prior art US Patent No. 5,796,413 teaches a graphics processing system in which commands are stored in a command buffer before processing (Figure 4).  However, the prior art does 
Claims 2 – 7 and 9 – 14 are also allowed because of their dependence, either directly or indirectly, upon one of allowed independent claims 1 or 8.

Claims 15 – 20 are allowed because the prior art of record fails to teach or suggest alone or in combination receiving, with a queue or transitional buffer having functionality of cache memory, a request from at least one compute engine of the graphics multiprocessor; wherein the queue or transitional buffer is located in any location on die or chip with the controller and the at least one compute engine of the graphics multiprocessor, as required by independent claim 15, in combination with the other claimed limitations (emphasis added).  Prior art of record US Patent No. 6,900,812 teaches a graphics processing system in which a request is sent to a buffer before being processed when the buffer has a predetermined amount of storage space (Figure 3).  Additionally, prior art US Patent No. 5,796,413 teaches a graphics processing system in which commands are stored in a command buffer before processing (Figure 4).  However, the prior art does not teach that the buffer functions as a cache memory and is located on die or on chip of the graphics processor, as required by independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/Examiner, Art Unit 2181                      

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181